Citation Nr: 1700365	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for anterior communicating aneurysm, status post clipping with scar, with mild neurologic dysfunction.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972 with the United States Marine Corp, from May 1976 to May 1978 with the United States Army and from May 1985 to January 2004 with the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in June 2016.  The transcript has been associated with the record.  

Additional evidence has been associated with the record that has not been considered by the Agency of Original Jurisdiction (AOJ).  Nevertheless, in an October 2016 statement, the Veteran's representative waived AOJ consideration of such evidence.  As such, the Board may properly consider this evidence. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable rating for anterior communicating aneurysm, status post clipping with scar, with mild neurologic dysfunction.  He was afforded a VA artery and vein examination and a VA scar examination in March 2016.  The examiner indicated that the only residual was a scar.  The examiner found that the Veteran had a scar on the right forehead that was not unstable or painful.  The examiner indicated that the Veteran had no other physical findings, signs or symptoms associated with any scar or disfigurement of the head, face or neck.  However, at the Board hearing, the Veteran testified that he experienced hand tremors and head pain/headaches associated with his service-connected disorder.  Moreover, a prior March 2009 VA examination documented that the Veteran had mild, residual neurologic dysfunction as evidence by right facial droop and positive Babinski sign.  Unfortunately, the Veteran has not been afforded a recent neurologic examination to address whether he has any of the neurologic symptoms described above associated with his service-connected disorder.  Accordingly, the Board finds that a VA neurological examination is necessary to determine whether the Veteran suffers from any associated neurologic symptoms, including hand tremors, head pain/headaches and/or right facial droop.  

The Veteran is also seeking service connection for COPD.  He has asserted that his COPD is due to exposure to herbicides while stationed in Okinawa, Japan as well as exposure to contaminated water while stationed at Camp Lejeune, North Carolina during his first period of active service.  Initially, the Board notes that the Veteran's military personnel and service records do not document any service in Vietnam.  Moreover, the Veteran has never asserted that he served in Vietnam.  Thus, he is not presumed to have been exposed to herbicides as a result of service in Vietnam.  38 U.S.C.A. § 1116(f).  Rather, he asserts that he was exposed to herbicides from equipment being transported from Vietnam.  However, there is no persuasive supporting evidence to show that the Veteran was exposed to any herbicides in this manner.  In this regard service personnel records are silent with respect to any documentation of exposure to herbicides while stationed in Okinawa.  Likewise, the Department of Defense does not have any recorded occupational exposures to herbicides in Okinawa.

With regard to veterans who served at Camp Lejeune between 1957 and 1987, such as the Veteran, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  Thus, exposure to contaminants in service is conceded. 

Moreover, service treatment records show that in his May 1978 Report of Medical History, the Veteran reported shortness of breath, pain or pressure in chest and chronic cough.  It was noted that chronic cough was due to smoking.  In a contemporaneous service examination, it was noted that there were some old calcified granulomas in the left hilar region and a nodular density projected over the left anterior 4th interspace, probably representing calcified granuloma in the lung. Moreover, a September 1991 pulmonary function test showed mild obstructive airway disease.  Further, an August 1993 record showed a provisional diagnosis of COPD.  Spirometry testing revealed moderate obstructive dysfunction.  Subsequently, a November 1994 clinical record noted that the pulmonary function studies showed mild to moderate airway disease with progression since 1989.  It was noted that the Veteran smoked one pack per day.  The assessment was airway disease aggravated by smoking.  A June 2002 record showed active tobacco use and a nodule since the 1970s on chest x-ray.  A July 2002 clinical record showed mild to moderate obstructive ventilatory defect.  In sum, service treatment records do document abnormal pulmonary function and obstructive airway disease while on active duty.  

Post-service private treatment records beginning in May 2009 show a diagnosis of COPD as well as ongoing tobacco use.  Follow up records continue to show treatment for COPD.  

In light of the evidence of long term tobacco use by the Veteran, including while on active duty, the Board observes that, as in the instant case, for claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).  Given the evidence of abnormal pulmonary function in service as well as exposure to contaminated water at Camp Lejeune and a current diagnosis of COPD, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's COPD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board notes that the Veteran was provided with notice in March 2009 of what type of information and evidence was needed to substantiate his claims for an increased rating as well as service connection.  However, he was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Since the Board is remanding this case for other reasons, the AOJ should send additional VCAA notice to comply with Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined in Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  

2.  Schedule the Veteran for a VA neurologic examination to determine the severity of his service-connected anterior communicating aneurysm, status post clipping with scar, with mild neurologic dysfunction.  The examiner should specifically address whether the Veteran has any neurologic symptoms associated with his service-connected anterior communicating aneurysm, status post clipping with scar, with mild neurologic dysfunction and describe the severity of any such symptoms.  

3.  Schedule the Veteran for a VA respiratory examination.  The electronic record, to include a copy of this Remand, should be made available to the examiner for review.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD is causally related to service, to include the Veteran's conceded exposure to contaminated water at Camp Lejeune.  

The examiner should provide a complete rationale for all opinions and conclusions reached.  The examiner is asked to address the Veteran's service treatment records documenting a granuloma on the lung as well as abnormal pulmonary function and his lay statements. 

4.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




